DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 24, 25, 30, 33, 39, 46, 49-53 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A printed circuit board comprising: at least one dielectric layer; and at least one conductive element formed on the dielectric layer and configured for solder attachment to a connector lead of a surface mount connector, the conductive element having a recess in a surface thereof, wherein the recess is configured to be smaller in diameter than the connector lead and is configured to receive only a tip portion of the connector lead, wherein the at least one dielectric layer comprises a plurality of layers including conductive layers separated by dielectric layers, and the via extends from an upper surface of the printed circuit board through one or more of the plurality of layers, and wherein 
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 30 with the allowable feature being:" A printed circuit board comprising: a plurality of layers including conductive layers separated by dielectric layers; and via patterns formed in the plurality of layers, each of the via patterns comprising: first and second signal vias extending from a first surface of the printed circuit board to a breakout layer of the conductive layers; and ground vias connected to one or more of the conductive layers, wherein the signal vias and the ground vias each include a conductive element having a recess in a surface thereof, wherein each conductive element is configured for solder attachment to a connector lead of a surface mount connector and wherein the recess is configured to be smaller in diameter than the connector lead and is configured to receive only a tip portion of the connector lead."
Therefore, claim 30 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would 
Therefore, claim 49 is allowed.

Claims 2, 3, 24, 25, 33, 39, 46, and 50-53 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 30 and 49.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847